Plaintiff in error, E. Brice, was convicted in the county court of Tulsa county of having in his possession certain intoxicating liquor, to wit, 20 gallons of Choctaw beer, containing more than one-half of 1 per cent. alcohol, measured by volume, with intent to sell the same, and in accordance with the verdict of the jury was sentenced to be confined in the county jail for 120 days, and to pay a fine of $250 and the costs. From the judgment an appeal was duly perfected, but no brief has been filed, and no appearance made in this court in behalf of the plaintiff in error, and for this reason, when the case was called for final submission, the Attorney
In misdemeanor cases where no brief is filed or argument made, we do not consider it the duty of this court to make a careful examination of the testimony to determine whether or not the lower court erred in its rulings on the admission or rejection of testimony. In this case we have examined the information, the instructions of the court, and the judgment entered, and find no material error.
The judgment of the lower court is therefore affirmed.